Citation Nr: 0919517	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for athlete's foot. 

2.  Entitlement to service connection for a skin rash of the 
left forearm. 

3.  Entitlement to service connection for residuals of a 
pulled muscle of the right thigh. 

4.  Entitlement to service connection for the residuals of 
bilateral hand injuries. 

5.  Entitlement to service connection for the residuals of 
bilateral ankle injuries. 

6.  Entitlement to service connection for back pain. 

7.  Entitlement to service connection for residuals of 
bilateral knee injuries.  

8.  Entitlement to service connection for bilateral hearing 
loss. 

9.  Entitlement to service connection for dizziness. 

10.  Entitlement to service connection for anger, insomnia, 
inability to control temper, and memory loss. 

11.  Entitlement to an effective date earlier than July 17, 
2002 for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2006, the Veteran requested a hearing before the 
Board sitting at the RO.  However, the Veteran failed to 
appear as scheduled in August 2008 and no request for 
postponement was received.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) 
(2008).   

The issues of service connection for residuals of bilateral 
knee injuries and for anger, insomnia, inability to control 
temper and memory loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran's chronic athlete's foot first manifested 
many years after service and is not related to any aspect of 
service. 

2.  There is no lay or medical evidence of current 
disabilities of a rash of the left forearm, residuals of a 
pulled muscle of the right thigh, bilateral hand injuries, 
bilateral ankle injuries, back pain, and dizziness. 

3.  The Veteran does not have a bilateral hearing loss 
disability.  

4.  The RO received the Veteran's informal claim for service 
connection for tinnitus on July 17, 2002 and received a 
formal claim on October 29, 2003.  An original claim form 
signed on June 28, 1996, was not received by VA until 
February 25, 2004.  No other earlier formal or informal 
claims or medical evaluations of tinnitus are of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for athlete's foot 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).   

2.  The criteria for service connection for a skin rash of 
the left forearm have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

3.   The criteria for service connection for residuals of a 
pulled muscle of the right thigh have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  

4.  The criteria for service connection for the residuals of 
bilateral hand injuries have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  

5.  The criteria for service connection for the residuals of 
bilateral ankle injuries have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  

6.  The criteria for service connection for back pain have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

7.   The criteria for service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).  

9.  The criteria for service connection for dizziness have 
not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).   

10.  The criteria for an effective date earlier than July 17, 
2002 for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in November 2003 and March 2004, the RO 
provided notices that met the requirements except that the 
notices did not provide information on the criteria for 
assignment of a rating or effective date.  However, the Board 
concludes that such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained an 
audiometric examination but has not obtained medical 
examinations for other claimed disabilities for reasons 
provided below.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served in U.S. Army engineering units including 
service in Southwest Asia from June 1991 to September 1991 
and for 23 days in November 1994.  He contends that the 
disabilities on appeal first manifested in service or are 
residuals of injuries incurred in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Athlete's Foot and Rash of the Left Forearm 

In claims received in July 2002 and October 2003, the Veteran 
stated that he had experienced athlete's foot since service 
in Korea in 1990, when wading through swamps in Georgia, and 
during service in the Persian Gulf where there was inadequate 
water for washing.  In a claim signed in June 1996 but not 
noted as received by VA until February 2004, the Veteran 
stated that he had experienced a recurring rash on his left 
forearm since 1991 or 1992.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of acute or chronic athlete's foot or 
a skin rash on the left forearm.  In a March 1994 medical 
history questionnaire completed as part of a physician 
examination prior to airborne training, the Veteran denied a 
history of any skin diseases and none were noted on 
examination.  In a questionnaire as part of a June 1996 
discharge physical examination, the Veteran again denied any 
skin diseases but noted that he had experienced athlete's 
foot.  He did not indicate the date or circumstances.  He 
also noted that he had experienced "a rash on his left 
forearm sometimes since 1991-1992."   There is no record of 
outpatient treatment for a rash on the arm.  The military 
examiner found no skin abnormalities and did not comment on 
the Veteran's reported history.  

In December 2003, a VA primary care physician performed a new 
patient examination of the Veteran.  The examiner noted that 
his current complaints were limited to pain in the right 
elbow.  Skin of the extremities was noted to be dry and 
intact with no ulcerations or lesions.   In January 2004, a 
VA nurse practitioner performed a screening examination for 
Gulf War veterans and informed the Veteran that he would 
receive an appointment with the podiatry clinic for 
evaluation of athlete's foot and ankles.  In March 2004, the 
Veteran was examined in the VA rheumatology clinic.  The 
physician performed a multiple joint examination and noted 
that the Veteran denied any skin rashes.  The physician also 
observed no rash.  In September 2004 outpatient treatment, 
the examiner noted "tinea" on the problem list but there 
were no reported symptoms or clinical observations to 
indicate the location and current status.   In November 2004, 
a VA podiatrist noted the Veteran's reports of recurrent 
painful and itching feet, primarily between the toes, but 
occasionally spreading to the top of the foot   The 
podiatrist diagnosed bilateral tinea interdigitum and 
prescribed oral and surface mediation.  In a follow-up two 
weeks later, the Veteran reported that he ceased taking the 
oral medication after he developed a rash on his back and 
arms.  The Veteran did not have a rash at the time of the 
examination.  

The Board concludes that service connection for athlete's 
foot and for a rash on the left forearm is not warranted.  
The Board notes that the Veteran is competent to report that 
he experienced symptoms of athlete's foot and an arm rash in 
service.  However, the Board places less probative weight on 
his reports that both disorders were recurrent because he 
received no outpatient treatment in service and denied any 
skin disorders on a 1994 examination after he had served in 
Korea, the Persian Gulf, and at bases in Georgia.  The only 
in-service medical notation of symptoms of athlete's foot and 
arm rash was on a medical history at the time of discharge.  
The examiner noted no current disorders and did not indicate 
that the Veteran's reported earlier episodes were 
representative of a chronic disorder.  

Furthermore, there is no evidence of post-service symptoms in 
the initial VA patient screening examination in December 
2003.  The first mention of a general diagnosis of tinea was 
in February 2004 and the first clinical observation in the 
medical records of athlete's foot and an arm rash were in 
November 2004.  The arm rash was noted to be a possible 
effect of oral medication.  

The Board considered whether a compensation and pension 
examination was required in this case.  VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case there is no medical evidence of chronic 
athlete's foot or arm rash in service or for many years after 
service.  There is also no medical evidence that the arm rash 
noted in November 2004 was other than a reaction to 
medication administered earlier the same month.  The Board 
acknowledges that the veteran served with Army units in the 
field.  However, as that "event" is common to nearly all 
veterans who served in land forces, it alone does not reach 
the low threshold that the 2004 outbreak of athlete's foot 
may be related to service.  The Board concluded that the 
Veteran's lay evidence of recurrent athlete's foot and arm 
rash had less probative value because it was inconsistent 
with service treatment records that were silent for any skin 
disorders.  

In an April 2009 brief, the Veteran's representative contends 
that the act of continuing an appeal is equivalent to lay 
evidence of a continuity of symptoms.  The Board does not 
conclude that an expression of disagreement with a rating 
decision necessarily is the equivalent of a lay statement of 
continuing symptoms.  Even if it were so, continuity of 
symptoms since the August 2004 notice of disagreement is not 
relevant to the absence of medical evidence of symptoms 
throughout service and for many years prior to the first 
diagnosis in 2004.  

The weight of the credible evidence demonstrates that there 
is no medical evidence of a current chronic rash on the left 
arm, and the Veteran's current athlete's foot first 
manifested many years after service and is related to his 
active service.   As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Thigh

Service treatment records showed that the Veteran sought 
treatment for right thigh pain three days after a fall in 
January 2006.  An examiner noted tenderness of the thigh but 
no numbness, swelling, or loss of range of motion, diagnosed 
muscle strain, and prescribed medication.  In a follow-up 
examination ten days later, an examiner noted normal 
conditions with no swelling, bruising, or tenderness and 
cancelled further medication.  The Veteran reported the 
injury on a discharge physical examination medical history 
questionnaire but did not note any concurrent symptoms.  The 
examiner noted a history of occasional leg cramps but did not 
diagnose any chronic residual disorders. 

VA primary care treatment records from December 2003 through 
November 2004 are silent for any symptoms, diagnoses, or 
treatment of residuals of a right thigh muscle strain or leg 
cramps.  In March 2004, the Veteran was examined in a VA 
rheumatology clinic.  The examiner noted no complaints of 
right thigh pain or stiffness and a full range of motion of 
all leg joints.  He noted the Veteran's reports of regular 
exercise and running with no problems. 

The Board concludes that service connection for a muscle pull 
of the right thigh is not warranted because there is no lay 
or medical evidence of a current thigh muscle disability.  As 
previously discussed, the Board does not conclude that 
continuance of an appeal constitutes lay evidence of a 
continuity of symptoms.  In this case, the Veteran has not 
reported post-service right thigh symptoms during any VA 
primary care or rheumatology examination nor has he been 
diagnosed with any chronic thigh muscle disorder.  As there 
is no evidence of a current disability, a compensation and 
pension examination is not warranted.   The preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of Bilateral Hand Injuries

In January 1992, the Veteran sought treatment for an injury 
to his right hand after he crushed the hand in a vehicle 
hatch.  Initially, there was swelling and limited motion of 
the third and fourth fingers.  There was no laceration, and 
X-rays showed no fractures.  Two weeks later, an examiner 
noted the Veteran's reports of pain and swelling of the 
second and third fingers.  The examiner noted minimal 
tenderness and edema and a full range of motion.  Additional 
X-rays showed no fractures or dislocations.  In February 
1992, the Veteran reported continued pain and inability to 
make a fist.  An examiner noted good grip strength, no 
deformity, and no loss of sensation but some pain preventing 
normal motion.  The final diagnosis was bruised knuckles and 
a deep contusion. 

In May 1992, the Veteran sought treatment for an injury to 
his left hand while working with a construction tool.  An 
examiner noted pain, possible edema, and limited range of 
motion but no laceration.  An X-ray was negative, and the 
Veteran was fitted with a splint for one week.  

The Veteran did not report either injury on a 1994 medical 
history questionnaire, and no residuals were noted on a 
concurrent physical examination.  On a June 1996 medical 
history questionnaire, the Veteran reported the occurrence of 
both injuries but no current symptoms.  The examiner made no 
comments and noted no abnormalities of the hands.  

VA primary care treatment records from December 2003 through 
November 2004 are silent for any symptoms, diagnoses, or 
treatment of residuals of injuries to the hands.  Records 
show that the Veteran sought treatment on several occasions 
for elbow pain.  However, the records also show that his 
occupation included regular use of a computer keyboard and 
that he was able to lift weights and perform push-ups for 
exercise.  

The Board concludes that service connection for residuals of 
injuries to the bilateral hands is not warranted because 
there is no lay or medical evidence of a current disability.  
As previously discussed, the Board does not conclude that 
continuance of an appeal constitutes lay evidence of a 
continuity of symptoms.  In this case, the Veteran has not 
reported any hand symptoms during any VA primary care or 
rheumatology examination nor has he been diagnosed with any 
chronic residuals or disorders of the hands.  As there is no 
evidence of a current disability, a compensation and pension 
examination is not warranted.   The preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of Bilateral Ankle Injuries

In April 1991, the Veteran sought treatment for pain and 
swelling of both ankles after running on uneven ground but no 
other known trauma.  The examiner noted no swelling and a 
full range of motion.  The examiner diagnosed a normal left 
ankle and a right ankle sprain and prescribed an ankle brace, 
exercises, and pain medication.  In a follow-up examination 
two weeks later, the Veteran continued to experience right 
ankle pain.  An examiner noted no swelling and a full range 
of motion, diagnosed right ankle tendonitis, and prescribed 
rest and medication for pain.  In October 1993, the Veteran 
sought treatment for right ankle and knee pain.  An examiner 
noted a full range of motion with an antalgic gait.  He 
diagnosed an ankle sprain, restricted the Veteran's 
participation in marching for three days, and prescribed 
medication for pain.  

The Veteran did not report any ankle injuries on a 1994 
medical history questionnaire, and no residuals were noted on 
the concurrent physical examination.   On a June 1996 medical 
history questionnaire, the Veteran reported that he had 
twisted both ankles in 1991 but did not report any concurrent 
symptoms.  The examiner noted the history of swollen and 
painful ankles but noted no abnormalities of the ankles on 
examination  

VA primary care treatment records from December 2003 through 
November 2004 are silent for any symptoms, diagnoses, or 
treatment of residuals of injuries to the ankles.  Records 
show that the Veteran sought treatment on several occasions 
for knee pain and in May 2004 reported that he was no longer 
was able to run for exercise.  However, all symptoms and 
clinical observations were related to the knees and not the 
ankles.  In September 2004, a VA social worker noted that the 
Veteran had undergone unspecified ankle surgery three years 
earlier at an unknown facility.  However, there was no 
mention of any current residual symptoms.  

The Board concludes that service connection for residuals of 
injuries to the bilateral ankles is not warranted because 
there is no lay or medical evidence of a current disability.  
As previously discussed, the Board does not conclude that 
continuance of an appeal constitutes lay evidence of a 
continuity of symptoms.  In this case, the Veteran has not 
reported any ankle symptoms during any VA primary care or the 
rheumatology examination nor has he been diagnosed with any 
chronic residuals or disorders of the ankles.  The RO 
requested that the Veteran identify any private medical 
treatment, but no information was received including any 
related to ankle surgery.  As there is no evidence of a 
current disability, a compensation and pension examination is 
not warranted.   The preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Back Pain 

In October 1991, the Veteran sought treatment for upper back 
pain when taking a deep breath.  The Veteran reported that he 
had recently been required to carry a heavy weapon.  An 
examiner noted no tenderness, edema, or deformity.  The 
examiner diagnosed back muscle strain and advised limitation 
on physical training for one week.  There was no follow-up 
treatment.  

The Veteran did not report any back injuries or recurrent 
back pain in a 1994 medical history questionnaire, and no 
residuals were noted on a concurrent physical examination.   
On a June 1996 medical history questionnaire, the Veteran 
reported that he had hurt his back and shoulders in 1991 but 
did not report any concurrent symptoms  The examiner 
acknowledged the report of recurrent upper back pain while 
standing and low back pain in the prone position but noted no 
abnormalities or chronic disorders of the spine on 
examination  

VA primary care treatment records from December 2003 through 
November 2004 are silent for any symptoms, diagnoses, or 
treatment of residuals of back injuries or recurrent back 
pain.  In a March 2004 rheumatology examination, the Veteran 
specifically denied any back pain and reported that he was 
able to perform push-ups for exercise. 

The Board concludes that service connection for back pain is 
not warranted because there is no lay or medical evidence of 
a current disability.  As previously discussed, the Board 
does not conclude that continuance of an appeal constitutes 
lay evidence of a continuity of symptoms.  In this case, the 
Veteran has not reported any back symptoms during any VA 
primary care or the rheumatology examination nor has he been 
diagnosed with any chronic residuals or disorders of the 
spine.  As there is no evidence of a current disability, a 
compensation and pension examination is not warranted.   The 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Bilateral Hearing Loss

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  However, the Court of 
Appeals for Veterans Claims (Court) cited a 1988 medical 
treatise that stated that the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The current edition of this treatise retains the 
same definition.  See Current Medical Diagnosis and 
Treatment, 162, Stephen J. McPhee et.al. eds.,  47th Ed. 
(2008).   

Service personnel records showed that the Veteran's military 
occupation involved engineering and construction duties.  
There is no evidence that he participated in combat.  Normal 
hearing was noted on an audiogram obtained at the time of 
enlistment in a 1989 and on a reference audiogram obtained in 
September 1990.  Audiograms obtained in March 1995, February 
1996, and for a discharge physical examination in June 1996 
showed normal hearing except for loss in excess of 20 
decibels at 6000 Hz in the left ear.  

In April 2004, a VA examiner noted the Veteran's reports of 
exposure to loud noises from gunfire, explosions, and tanks 
in service with an onset of tinnitus in 1991.  The Veteran 
reported that he used hearing protection and was monitored in 
a hearing conservation program.  Occupations after service 
included delivery and factory work without hearing 
protection.  He also reported the use of power tools without 
hearing protection.  The Veteran reported that he experienced 
no functional impairments and lost no time from work as a 
result of a hearing deficit.  An audiometric examination 
showed auditory thresholds at 500, 1000, 2000, 3000, and 4000 
Hertz of 5, 10, 15, 10, and 15 decibels respectively in the 
right ear and 5, 10, 15, 15, and 25 decibels respectively in 
the left ear.  CNC speech recognition scores were 100 percent 
bilaterally.  The examiner stated that the results showed no 
hearing problems.  Later in April 2004, a VA audiologist 
reviewed the test results and performed a comprehensive 
examination. The audiologist noted no organic ear deficits 
and normal hearing acuity.  The Board concludes that the 
April 2004 VA audiometric examination was adequate because 
the examiner performed and evaluated hearing acuity tests 
that addressed the relevant criteria and commented on the 
functional effects that the Veteran's perceived symptoms had 
on his occupational and daily activities.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

The Board concludes that service connection for bilateral 
hearing loss is not warranted.  Although service treatment 
records showed a slight loss of acuity at a high frequency in 
the left ear, a comprehensive audiometric test and 
examination in April 2004 showed hearing acuity that does not 
meet the regulatory criteria for a current disability.  The 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dizziness

In February 1992, the Veteran sought treatment for a head 
injury after being struck by a pool cue.  A physician noted a 
three centimeter laceration on the back of the head with no 
foreign bodies in the wound.  There was no notation of loss 
of consciousness or memory.   The physician sutured the 
wound.  Follow-up examinations over the next week showed that 
the wound healed without complications, and the sutures were 
removed.  There was no notation in any record of any symptoms 
of dizziness.  

In a 1994 medical history questionnaire, the Veteran denied 
any recurrent dizziness or fainting spells.  A physician 
noted a scar on the back of the head but no neurologic 
abnormalities.  On a June 1996 medical history questionnaire, 
the Veteran reported that he experienced occasional dizziness  
The examining physician  acknowledged the report but noted no 
abnormalities or chronic neurologic disorders on examination. 

VA primary care treatment records from December 2003 through 
November 2004 are silent for any symptoms, diagnoses, or 
treatment of recurrent dizziness.  Mental health examinations 
in February 2004 and September 2004 are also silent for any 
symptoms of recurrent dizziness.  

The Board concludes that service connection for dizziness is 
not warranted because there is no lay or medical evidence of 
a current disability.  As previously discussed, the Board 
does not conclude that continuance of an appeal constitutes 
lay evidence of a continuity of symptoms.  In this case, the 
Veteran has not reported any dizziness symptoms during any VA 
primary care or psychiatric examinations nor has he been 
diagnosed with any chronic neurological disorders or 
residuals of head trauma.  As there is no evidence of a 
current disability, a compensation and pension examination is 
not warranted.   The preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board notes that the Veteran served on 
two occasions in the Southwest Asia Theater of Operations in 
1992.  The Board considered whether any provisions of 
38 C.F.R. § 3.317 (2008) for service connection for certain 
qualifying disabilities including medically unexplained 
chronic multisymptom illnesses are applicable in this case.  
The Board concludes that the provisions are not applicable 
because the Veteran's current athlete's foot is well-
diagnosed and symptoms of the remaining claimed disorders 
discussed above were not been observed by medical providers 
at any time after service in Southwest Asia.  The Veteran did 
not report the symptoms on a 1994 examination, two years 
after deployments to the Persian Gulf.  He reported the 
symptoms at the time of discharge in 1996.  However, the 
symptoms were not noted by VA medical providers in 2003-04 so 
that there is no evidence of any current qualifying 
disability including an unexplained chronic multisystem 
illness.   




Earlier Effective Date for Service Connection for Tinnitus

Generally, unless otherwise specified, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5010; 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation to a Veteran shall be the day 
following the date of discharge or release if application is 
received within one year from such date of discharge or 
release. 38 U.S.C.A. 
§ 5110(b)(1).  Otherwise, the effective date of an evaluation 
and award of compensation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

The United States Court of Appeals for Veterans Claims 
(Court) has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report "does 
not establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).  The effective date of service 
connection cannot be based on the date of the earliest 
medical evidence demonstrating a causal connection.  It must 
be based on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether formal or informal, must be in writing in 
order to be considered a claim or application for benefits.  
See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2008). Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Id.

On June 12, 1996, prior to discharge from service, the 
Veteran signed a Department of Defense Statement Concerning 
Compensation from the Veterans Administration (DA Form 664) 
stating that he did not file an application with VA but 
understood that he was eligible to file a claim after 
discharge from the Army.  A copy of this form was marked as 
received by VA in August 1996 together with a copy of the 
Veteran's Release or Discharge from Active Duty (DD-214). 

On July 17, 2002, the RO received correspondence from the 
Veteran's recently designated representative including an 
informal claim for service connection for several 
disabilities including hearing deficits.  Neither the Veteran 
nor the representative referred to any earlier formal or 
informal claims.  In January 2003, the RO provided the 
appropriate claim form and received a formal claim for 
service connection for hearing deficits from the Veteran in 
October 2003.  A handwritten notation at the top of the form 
indicated that an original claim was filed in 1996 and in 
2002.  

On February 25, 2004, an RO employee noted that an original 
Application for Compensation or Pension (VA Form 21-526) (Oct 
1993) had appeared on his or her desk that day.  The form 
contained the Veteran's signature dated June 28, 1996.  There 
was no date of receipt stamp or other VA mail processing 
markings on the document.  The Veteran underwent a VA 
audiometric examination in April 2004, and the RO granted 
service connection and a 10 percent rating for tinnitus, 
effective July 17, 2002, the date of receipt of the informal 
claim.  

The Board concludes that an effective date earlier than July 
17, 2002 for service connection for tinnitus is not 
warranted.  Although the Veteran stated to a VA examiner that 
he had experienced tinnitus since 1991, service treatment 
records were silent for any symptoms of tinnitus in service, 
and the earliest diagnosis by a medical provider was in April 
2004.  Nevertheless, as the earliest date of receipt of by VA 
of an informal claim was in July 2002, an earlier effective 
date for service connection for tinnitus is not warranted.  

The Board places less probative weight on the Veteran's 
statement that he had submitted a claim for service 
connection in 1996 and that claim form apparently signed and 
dated on June 28, 1996 but not marked as received by VA until 
February 2004 represents a formal claim for benefits in VA's 
possession since 1996.  Although the form is the version in 
use at that time and contained the Veteran's then-current 
address and contact information, the document is an original 
with no VA date of receipt or other mail or processing 
markings.  Courts presume that, in the absence of clear 
evidence to the contrary, public officials have discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992)).  Other documents received by the RO in August 
1996 (dated both before and after June 28, 1996) were 
properly stamped with a date of receipt.  There is no 
indication that VA received the contended original claim in 
1996 or that it was in VA's possession in a location other 
than in the Veteran's file together with the documents 
received in 1996.  There is no evidence to explain how it 
appeared on an employee's desk after eight years.  There is 
no indication that the Veteran requested status of the 
contended claim submitted in 1996 for over eight years.  
Neither the Veteran nor his new representative mentioned an 
earlier claim in the July 2002 correspondence.  Absent any 
information or explanation to the contrary, the Board 
concludes that the original claim form apparently signed on 
June 28, 1996 was not received by VA until February 25, 2004, 
and therefore cannot be considered as an earlier claim to 
establish an effective date prior to July 17, 2002. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for athlete's foot is denied. 

Service connection for a skin rash of the left forearm is 
denied. 

Service connection for residuals of a pulled muscle of the 
right thigh is denied. 

Service connection for the residuals of bilateral hand 
injuries is denied. 

Service connection for the residuals of bilateral ankle 
injuries is denied

Service connection for back pain is denied. 

Service connection for bilateral hearing loss is denied 

Service connection dizziness is denied. 

An effective date earlier than July 20, 2002 for service 
connection for tinnitus is denied.  


REMAND

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Service treatment records showed that the Veteran was 
examined and treated for left knee pain in July 1990, April 
1991, October 1995, and for bilateral knee pain in November 
1993.  The Veteran reported no specific trauma but complained 
of chronic knee pain and occasional "locking."  An X-ray in 
1995 was normal. One examiner diagnosed poor quadriceps 
development, and other examiners diagnosed patellofemoral 
pain syndrome.  The Veteran reported the chronic knee pain 
and locking on physical examinations in 1994 and at the time 
of discharge in 1996.  However, examiners on both occasions 
did not diagnose a chronic disorder or find that the symptoms 
were disqualifying for further service.  

In VA rheumatology examination in March 2004, the Veteran 
reported stiffness and pain in his knees with occasional 
locking; however, he also reported that he was able to run 
for exercise.  The examiner noted normal range of motion with 
no inflammation or crepitus.  The examiner did not obtain X-
rays or diagnose any chronic disorder.  In May 2004, a VA 
therapist noted the Veteran's reports of continued knee pain 
and that he no longer could run.  In September 2004, an 
examiner diagnosed knee arthralgia and prescribed medication 
but no X-rays were obtained.  

As there is medical evidence of a current knee disorder and 
lay and medical evidence of continuity of symptoms and 
treatment on several occasions in service, a compensation and 
pension examination is necessary to decide the claim. 

Service treatment and personnel records showed that the 
Veteran received counseling for unidentified reasons in March 
1992 and attended a course of counseling entitled "Help 
Against Violent Expressions" in February and March 1996.  
However, no behavioral symptoms such as insomnia, memory 
loss, or inability to control anger were reported by the 
Veteran or noted by a physician on a June 1996 discharge 
examination.  

In correspondence in July 2002, the Veteran's mother stated 
that she observed that the Veteran had become more impatient, 
aggressive, and withdrawn from his family since his military 
service.  In February 2002, a VA psychologist noted avoidance 
and numbing symptoms, bouts of insomnia and irritability, 
loss of concentration, and hypervigilance.  The psychologist 
ruled out posttraumatic stress disorder but noted that the 
symptoms may be associated with depression.  In March 2004, a 
VA primary care examiner noted that the Veteran denied being 
depressed and did not desire further treatment.  In September 
2004, a VA psychiatrist noted the Veteran's reports of 
insomnia, difficulties with concentration, and an inability 
to control his temper.  The Veteran reported that he was 
involved in frequent fights in the Army and was 
confrontational with people in authority.  The Veteran denied 
feelings of depression.  However, the psychiatrist diagnosed 
depressive disorder and recommended anger management.  The 
psychiatrist did not provide an opinion on the etiology of 
the depressive disorder.  As there is evidence of some formal 
counseling regarding behavior and control of anger in 
service, lay evidence from the Veteran's family of observed 
symptoms of a change of behavior, and a current medical 
diagnosis of depression, a compensation and pension 
examination and an opinion on the origin of the depressive 
disorder, if any, is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
orthopedic examination of his bilateral 
knees.  Request that the examiner review 
the claims file and note review of the 
claims file in the examination report.  
Request that the examiner provide an 
evaluation of the veteran's bilateral 
knee symptoms and provide an opinion 
whether any disability of the knees is at 
least as likely as not (50 percent or 
greater possibility) related to recurrent 
knee pain or patellofemoral pain syndrome 
noted in service or any other aspect of 
service. 

2.  Schedule the Veteran for a VA mental 
health examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health symptoms 
including anger, insomnia, inability to 
control temper, and memory loss, and his 
diagnosed depressive disorder and provide 
an opinion whether any current 
psychiatric disorder is at least as 
likely as not (50 percent or greater 
possibility) related to anger counseling 
in service or any other aspect of 
service. 

3.  Then, after performing any other 
development deemed necessary, 
readjudicate the claims for service 
connection for residuals of bilateral 
knee injuries and for  a depressive 
disorder or other acquired disorder 
manifested by symptoms of anger, 
insomnia, inability to control temper, 
and memory loss.  If either decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





							CONTINUED NEXT PAGE
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


